DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1, 3-4, 6, 8-9 remain pending in the application, where independent claim 1 has been amended.


Response to Arguments
3- Applicant’s amendments and their corresponding arguments, with respect to the rejection of pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made in view of  Kwan, Kwan/Hall in view of new references Ushikawa et al. (JP 2011047867  ) and Deck et al. (PGPUB 2011/0255096).

Claim Interpretation - 35 USC § 112
4- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5- Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 9, which reads “…comprising: a positioning element”, the underlined clause creates a confusion as it is not clear whether this “positioning element” in the same or a different element than that in claim 1, on which claim 9 depend.




    PNG
    media_image1.png
    360
    500
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

7- Claims  1, 3 and 6, 8-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kwan (PGPUB No. 2004/0263846, cited previously by Applicants) in view of Ushikawa et al. (JP 2011047867  ) and further in view of Deck et al. (PGPUB 2011/0255096).

As to amended claim 1, Kwan teaches a measuring device (Figs. 1, 4-12, Abstract and ¶ 103-109, 122 for ex.) for position and/or location detection of a positioning element, the measuring device comprising having an incremental encoder and an interferometric sensor system (Figs. 4-12; interferometer IF/30 for ex and grating reading device sensor unit 8/9 or 9/14/18 with gratings 20), and a scale element, wherein the scale element is plate-shaped, (grating element 20), wherein the scale element comprises a reflection layer on one of its surfaces (bottom surface of 20), which is provided for cooperation with the interferometric sensor system (30) and a material measure (grating element 20), which  is provided for cooperation with the incremental encoder (grating reading sensor unit 8/9) and which is arranged in a direction away from and spaced apart from the reflection layer; wherein the material measure is arranged on a surface of the scale element which is opposite to the surface provided with the reflection layer (in annotated Fig. 6, where element 20 is detailed, and ¶ 55 for ex.; the grating that is disposed above the bottom surface of element 20 whereas the reflection layer is at its bottom), the reflection layer being transparent for light of certain wavelengths and reflective for light of other wavelengths (any physical layer has spectral transparency and opacity ranges, more specifically here, the bottom surface has to be transparent to the wavelengths of the encoder for its light to interact with the grating lines, and has to present some reflectivity so that it reflects the light from the interferometer), 
wherein the incremental encoder is configured and arranged to detect a position and location of the scale element within a plane defined by the scale element, and the interferometric sensor system is configured and arranged to detect a position of the scale element perpendicular to the plane defined by the scale element (¶ 59-60, 63, 68, 127).  
Kwan does not expressly teach the material measure arranged in a separate layer than the reflection layer, and that the encoder arranged to detect a location of the scale element due to a rotation around one of two axes extending perpendicular to each other and in the plane of the scale element.
However, in a similar field endeavor, Uchikawa teaches a scale and a position detecting device (Abstract and Figs. 1-8) wherein Fig. 4 displays element 28e, i.e. scale element, with its reflection layer 5/7 is disposed on a different and separate layer than diffractive grating 6/39Y2 (Abstract and ¶ 24-29 for ex.), equivalent to Kwan’s grating element 20. Moreover, Deck teaches a similar encoder system (Figs. 17 and Abstract), in a similar field of endeavor, comprising an interferometric measurement system to measure rotation about the y axis, which is the plane of encoder scale 105 (Fig. 1-2 and ¶ 109-110, 127 for ex.) 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Kwan according to the teachings of Uchikawa and Deck so that the material measure arranged in a separate layer than the reflection layer, and that the encoder arranged to detect a location of the scale element due to a rotation around one of two axes extending perpendicular to each other and in the plane of the scale element, with the advantage of fully characterizing the positions and angles of the grating.
As to amended claim 3, the combination of Kwan, Uchikawa and Deck teaches the measuring device according to claim 1.
Moreover, Kwan teaches the scale element comprises a substrate of a glass-like material (¶ 56, 123).  

As to amended claim 6,  the combination of Kwan, Uchikawa and Deck teaches the measuring device according to claim 1.
Moreover, Kwan teaches wherein the incremental encoder comprises a read head (grating reading  with read head 10 or 11 or sensor unit 8/9 or 9/14/18); a first light source for emitting light of a first wavelength; and the material measure of the scale element associated with the read head, and 
wherein the interferometric sensor system comprises a sensor head (sensor head in interferometer 30); a second light source for emitting light of a second wavelength (¶ 50, 55, 67); and the reflection layer of the scale element associated with the sensor head, the reflection layer facing both the read head and the sensor head (Figs. 6-7, 11 for ex.), and the reflection layer is transmissive for the light of the first wavelength and reflective for the light of the second wavelength, wherein the interferometric sensor system is configured to use light of the second wavelength reflected by the reflection layer and detected by the sensor head for measurement, and the incremental encoder is configured to use light of the first wavelength reflected by the measuring body and detected by the reading head for measurement (See rejection of claim 1 and ¶ 55 for ex.).  

As to amended claim 8, the combination of Kwan, Uchikawa and Deck teaches the measuring device according to claim 1.
Moreover, Kwan teaches characterized in that the interferometric sensor system has at least three sensor heads (¶ 107-109; interferometry systems, i.e. heads, for the X and Y displacements are added in addition to interferometry system for the Z displacement.)

As to amended claim 9, the combination of Kwan, Uchikawa and Deck teaches the measuring device according to claim 1.
Moreover, Kwan teaches a positioning device comprising: 
a positioning element (system shown in Fig. 1, 4, 6-7 or 11) and a measuring device according to claim 1 (see rejection of claim 1), wherein the scale element is at least one of arranged on the positioning element or is an integral part of the positioning element (Fig. 1, 4, 6-7 or 11), and the measuring device is configured to infer a position or location or the position and location of the positioning element (the measuring system rejected in claim 5 is used to calculate relative position/distance between the mask/table and the measuring device).


8- Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kwan, Uchikawa and Deck in view of Hall (PGPUB No. 2006/0192976).

As to amended claim 4, the combination of Kwan, Uchikawa and Deck teaches the measuring device according to claim 3.
The combination does not teach expressly the substrate consists of hardened sapphire glass.
However, in a similar field of endeavor, Hall teaches a displacement measuring optical device (Abstract and Figs. 1-12) wherein  the substrate of the grating consists of hardened sapphire glass as a suitable alternative to glass (¶ 49).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Kwan, Uchikawa and Deck according to Hall’s suggestions so that the substrate consists of hardened sapphire glass as a suitable alternative to glass (See MPEP § 2144.07 for ex.)


Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886